DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on March 16, 2022, in which claims 26-44 are presented for examination. Claims 1-25 have been cancelled.

Claim Objections
Claims 21 are objected to because of the following informalities:
Claim 21 recites “where each of the two pockets sections consist of a pocket defined on its sides by a pocket front,”, which could read as “where each of the two pockets sections consist of a pocket defined on the pocket sides by a pocket front…”, since it appears that “it” is referring to the pocket.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 42 recites the limitation “the seam intersections”, there is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-27, 29-31 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Albano et al. (20117/0354192)[Albano] in view of Lomax (2017/0325531) in view of Towner 6,145,132) in view of Fisher (2018/0228232).
Regarding claim 26, Albano teaches, a garment for exercising, walking, running, golfing, hiking, traveling, or jogging (100, may be shorts, pants, or “any other garment that covers at least a portion of a wearer's lower body”, [0018], which discloses a ¾ length pant), and tights, see also [0029]) comprising: an outer portion (105), where the outer portion comprises an outer surface and an inner surface (105 has an outer surface and an inner surface, figures 1 and 2), a front, a back, two sides (a front a back and two sides, figures 1 and 2), a waistband section (135), two pocket sections (200, “the garment 100 contains one or more pockets 200 into which items can be securely inserted”, [0022], “the garment 100 may have a symmetrically placed right pocket that is similar to or differently shaped than the left pocket shown in FIG. 1”, [0028]), and an inner layer section (110), where the waistband section comprises an elasticized waistband with a waistband outer face, a waistband inner face, a waistband top and a waistband bottom, where there is a gap between the waistband outer face and inner face, and where there is a hole in the inner face, and a interior drawstring cord, and the drawstring cord has drawstring end sections and a middle section, and the middle section is located in the gap, and the drawstring end sections extend from the gap through the hole such that at least inches of each of the end sections extend through an outer side of the hole (“A waistband 135 is provided to help secure the garment 100 about the wearer's waist. The waistband may take any conventional form and may include, for example, a drawstring 140 or other mechanism for securement, such as one or more elastic bands, belt loops, button, snap, clasp and/or zipper”, [0018], therefore, 135 comprises an elasticized waistband with a waistband outer face, a waistband inner face, a waistband top and a waistband bottom, where there is a gap between the waistband outer face and inner face, and where there is a hole in the inner face, 140, and 140 has drawstring end sections and a middle section, and the middle section is located in the gap, and the drawstring end sections extend from the gap through the hole such that at least inches of each of the end sections extend through an outer side of the hole, annotated figure 1), where the outer portion comprises material that extend from the waistband section to two ends (105 comprises material that extends from 135 to 120 and 130, figures 1, 2 and 4), wherein the inner layer section is boy short style underwear (110 is a boy short style underwear, [0019], [0020], figures 1, 2 and 4) comprising of an inner layer outer surface, an inner layer inner surface, an inner layer upper end, an inner layer lower end, an inner layer front, an inner layer back, and two inner layer sides (“The inner layer 110 also has a waist opening 145, a right leg opening 150, and a left leg opening 160, each of which is in general alignment with the corresponding openings in the outer layer 105. In this manner, a user will wear both the outer layer 105 and the inner layer 110 at the same time as a two-layer garment”, [0019], these surfaces and layers not labelled but are expected to be in the inner layer structure 110, the figures show a full the front view and the back view of the right and left leg openings 150 and 160 respectively), wherein the inner layer lower end is configured to terminate at an intersection of a lower torso between two legs of a user (the lower end of 110 is configured to terminate at an intersection of a lower torso between two legs of a user, figures 1, 2 and 4), such that the layer does not bunch up, stretch out, or cause chafing when the user is exercising, walking, running, golfing, hiking or jogging (the lower end of 110 is considered as capable of functioning as claimed (does not bunch up, stretch out, or cause chafing when the user is exercising, etc.) in that it meets the claimed structural limitations, see also [0019], [0020]), where each of the two pockets sections consist of a pocket defined on its sides by a pocket front, pocket back, two pocket sides, a pocket bottom, and a pocket opening opposite the pocket bottom (each 200 comprise 200 defined on its sides by a front 225, a back 225, two pocket sides, 245 and 205/210, [0023], [0024], figures 2 and 3A), where the pocket front and pocket back are sewn to the inner layer inner surface so as to be spaced apart from the waistband bottom of the waistband section to position the pocket opening below the waistband bottom, and such that each of the two pocket sections are positioned above the inner layer lower end to place each pocket section at the hip of a user when the garment is worn by the user (the front 225 and the back 225 are sewn to the inner layer of 110 so as to be spaced apart from the waistband bottom of 135 to position 205/210 below the waistband bottom, and such that each of 200 are positioned above the lower end of 110 to place each 200 at the hip of a user when 100 is worn by the user, [0023], [0024], figure 2).
While Albano discloses an elasticized waistband with a hole in the waistband inner face (see annotated figure 1) and an interior drawstring cord 140, Albano fails to teach, two eyelet holes in the inner face and a continuous interior drawstring cord, the continuous interior drawstring cord is non-elasticized and where the continuous drawstring cord has two drawstring end sections, and where the two drawstring end sections extend from the gap through the eyelet holes such that at least three inches of each of the two end sections extend through an outer side of the eyelet holes, where the outer portion comprises four panels of material that extend from the waistband section to two hems, the four panels of material have two hip seam intersections, where two of the four panels are sewn to each other at the two sides and two of the four panels are sewn to teach other at the front and the back, where each of the four panels of material terminate at a hem, where the inner layer section is seamless, knitted.
Lomax teaches, a garment (300, [0034]) where the waistband section (Figure 7D) comprises of an elasticized waistband (100, disclosed as formed by elastically resilient material), where there are two eyelet holes in the inner face (108), and a continuous interior drawstring cord (116), and where the continuous drawstring cord has two drawstring end sections, and where the two drawstring end sections extend from the gap through the eyelet holes such that each of the two end sections extend through an outer side of the eyelet holes (116 has two end sections 118, and where each 118 extend from 106 through 108 such that each of the two 118 extend through an outer side of 108, as shown in Figure 7D, [0026], [0033], [0041]).
Regarding claim language “where the continuous interior drawstring is non-elasticized”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a non-elasticized drawstring, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07. Here, the drawstring cord functionally cooperates with the elasticized waistband faces to retain the waistband circumference in an adjusted, tightened or loosened state.
Regarding claim language “the two drawstring end sections extend from the gap through the eyelet holes such that at least three inches of each of the two end sections extend through an outer side of the eyelet holes”, Lomax teaches that a length of the cord ends extends through the eyelet holes such that the ends may be manipulated by the wearer to be tied, untied, tightened, or loosened. An extent of at least three inches doesn’t appear to be critical in that the extent necessary will vary based upon the waist size of the wearer. Therefore, the limitation to at least three inches is considered as obvious to one of ordinary skill in the art, this extent arrived at through routine experimentation and wear of the garment by differently sized wearers, those having smaller and larger waist circumferences.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the waistband section of Albano with as an elasticized waistband with a continuous drawstring cord having two end sections and eyelet holes as taught by Lomax, in order to provide an adjustable waistband section provides an adjustable waistband section allowing for fit to differently sized wearers, as taught by Lomax.
While Albano discloses the outer portion 105, the combined references fail to teach, where the outer portion comprises four panels of material that extend from the waistband section to two hems, the four panels of material have two hip seam intersections, where two of the four panels are sewn to each other at the two sides and two of the four panels are sewn to teach other at the front and the back, where each of the four panels of material terminate at a hem, where the inner layer section is seamless, knitted.
Towner teaches, shorts where the outer portion comprises four panels of material that extend from a waistband section to two hems (15,16,17,18 extend from 7 to 31 and 32), the four panels of material have two hip seam intersections (21 and 22), where two of the four panels of material are sewn to each other at the two sides at seams (21 and 22) and two of the four panels of material are sewn to each other at a front and a back (23 and 24), where each of the four panels of material terminate at a hem (31 and 32). Thus, this shorts structure is known in the art as evidenced by Towner and is considered as suitable construction for a shorts garment.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify Albano to form the outer section with the four panels of material as taught by Towner, because Towner teaches this panel structure including hip seam intersections, side seams and hem seams is known in the art as a suitable construction for shorts. 
While Albano discloses inner layer 110 as a boy short style underwear, [0019], [0020], the combined references fail to teach, the inner layer section is seamless, knitted.
Fisher, apparel with an outer layer and an inner layer, Abstract, teaches, wherein the inner layer section is a seamless, knitted boy short style underwear (116 is disclosed in [0020] as seamless and [0022] as knit material).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to provide the inner layer of Albano as being seamless, knitted as taught by Fisher, because Fisher teaches that a seamless, knit inner layer is known in the art as a suitable construction for a garment. Additionally, by making the inner layer seamless, knit, provides the user with a comfortable layer due to the lack of seams.

Regarding claim 27, the combined references teach, each of the two pockets is approximately 7 inches long and approximately 4 inches wide (Albano, “the pocket 200 has a size and shape adapted to accommodate a smartphone and is from about 6 inches to about 12 inches long and from about 4 inches to about 8 inches wide.”, [0028], therefore, 200 is approximately 7 inches long and approximately 4 inches wide, [0023], [0024], figures 2 and 3A).

Regarding claim 29, the combined references teach, where the outer portion is a short (Albano, 150 is a short, [0018], figures 1-2 and 4).

Regarding claim 30, the combined references teach, where the outer portion has an outer section length, and where the outer section length extends below the lower edge of the inner layer section, and is adapted to extend above a foot of a user (Albano, 105 has an outer section length with the length extending below the lower edge of 110, and is adapted to extend above a foot of a user, [0018], figures 1-2 and 4).

Regarding claim 31, the combined references teach, where the hem is a straight hem (31 and 32 of Towner are a straight hem, figures 2-4).

Regarding claim 33, the combined references teach, where the pocket has a pocket height and a pocket width, and the pocket height is greater than 1" and the pocket width is greater than 1" (Albano, “the pocket 200 has a size and shape adapted to accommodate a smartphone and is from about 6 inches to about 12 inches long and from about 4 inches to about 8 inches wide.”, [0028], therefore, 200 has a pocket height and a pocket width, and the pocket height is greater than 1" and the pocket width is greater than 1", [0023], [0024], figures 2 and 3A).

Regarding claim 34, Albano teaches, a garment for exercising, walking, running, golfing, hiking, traveling, or jogging (100, may be shorts, pants, or “any other garment that covers at least a portion of a wearer's lower body”, [0018], which discloses a ¾ length pant), and tights, see also [0029]), comprising: an outer portion having a lower edge (105 has a lower edge at 120 and 130, [0018], figures 1 and 2), two pocket sections (200, “the garment 100 contains one or more pockets 200 into which items can be securely inserted”, [0022], “the garment 100 may have a symmetrically placed right pocket that is similar to or differently shaped than the left pocket shown in FIG. 1”, [0028]), a waistband section (135), and an inner section (110), where the waistband section comprises an elasticized waistband with a waistband outer face, a waistband inner face, a waistband top and a waistband bottom, where there is a gap between the waistband outer face and inner face, and where there is a hole in the inner face, and a interior drawstring cord, where the inner drawstring cord has drawstring end sections and a middle section (“A waistband 135 is provided to help secure the garment 100 about the wearer's waist. The waistband may take any conventional form and may include, for example, a drawstring 140 or other mechanism for securement, such as one or more elastic bands, belt loops, button, snap, clasp and/or zipper”, [0018], therefore, 135 comprises an elasticized waistband with a waistband outer face, a waistband inner face, a waistband top and a waistband bottom, where there is a gap between the waistband outer face and inner face, and where there is an annotated hole in the inner face, 140, and 140 has annotated drawstring end sections and a middle section, and the middle section is located in the gap, and the annotated drawstring end sections extend from the gap through the annotated hole such that at least parts of each of the end sections extend through an outer side of the annotated hole, annotated figure 1), wherein the inner section comprises a layer with an inner layer outer surface, an inner layer inner surface, an inner layer upper end, an inner layer lower end, an inner layer front, an inner layer back, and two inner layer sides (“The inner layer 110 also has a waist opening 145, a right leg opening 150, and a left leg opening 160, each of which is in general alignment with the corresponding openings in the outer layer 105. In this manner, a user will wear both the outer layer 105 and the inner layer 110 at the same time as a two-layer garment”, [0019], these surfaces and layers not labelled but are expected to be in the inner layer structure 110, the figures show a full the front view and the back view of the right and left leg openings 150 and 160 respectively), wherein the inner layer upper end and the inner layer lower end are configured to terminate at an intersection of a lower torso between two legs of a user (the upper end of 110 and the lower end of 110 are configured to terminate at an intersection of a lower torso between two legs of a user, figures 1, 2 and 4), such that the layer does not bunch up, stretch out, or cause chafing when the user is exercising, walking, running, golfing, hiking or jogging (the lower end of 110 is considered as capable of functioning as claimed (does not bunch up, stretch out, or cause chafing when the user is exercising, etc.) in that it meets the claimed structural limitations, see also [0019], [0020]), where each of the two pockets sections comprise a pocket defined on its sides by a pocket front, pocket back, two pocket sides, a pocket bottom, and a pocket opening opposite the pocket bottom (each 200 comprises 200 defined on its sides by a front 225, a back 225, two pocket sides, 245 and 205/210, [0023], [0024], figures 2 and 3A), and where the pocket front and pocket back are sewn to the inner layer inner surface so as to be spaced apart from waistband bottom of the waistband section to position the pocket opening below the waistband bottom, and such that each of the two pocket sections are positioned above the inner layer lower end to place each pocket section at the hip of a user when the garment is worn by the user (the front 225 and the back 225 are sewn to the inner layer of 110 so as to be spaced apart from the waistband bottom of 135 to position 205/210 below the waistband bottom, and such that each of 200 are positioned above the lower end of 110 to place each 200 at the hip of a user when 100 is worn by the user, [0023], [0024], figure 2).
While Albano discloses an elasticized waistband with a hole in the waistband inner face (see annotated figure 1) and an interior drawstring cord 140, Albano fails to teach, an outer portion having opposing hip seams and a lower hem; where there are two eyelet holes in the inner face and a continuous interior drawstring cord, where the continuous interior drawstring cord is non-elasticized and where the continuous drawstring cord has two drawstring end sections, where the inner section is seamless, knitted.
Lomax teaches, a garment (300, [0034]) where the waistband section (Figure 7D) comprises an elasticized waistband (100, disclosed as formed by elastically resilient material), where there are two eyelet holes in the inner face (108), and a continuous interior drawstring cord (116), where the continuous drawstring cord has two drawstring end sections (116 has two end sections 118, shown in Figure 7D, [0026], [0033], [0041]).
Regarding claim language “where the continuous interior drawstring is non-elasticized”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a non-elasticized drawstring, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07. Here, the drawstring cord functionally cooperates with the elasticized waistband faces to retain the waistband circumference in an adjusted, tightened or loosened state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the waistband section of Albano with as an elasticized waistband with a continuous drawstring cord having two end sections and eyelet holes as taught by Lomax, in order to provide an adjustable waistband section provides an adjustable waistband section allowing for fit to differently sized wearers, as taught by Lomax.
While Albano discloses the outer portion 105, the combined references fail to teach, an outer portion having opposing hip seams and a lower hem, where the inner section is seamless, knitted.
Towner teaches, shorts with an outer portion having opposing hip seams (2 has opposing 21 and 22) and a lower hem (2 has 31 and 32). Thus, this shorts structure is known in the art as evidenced by Towner and is considered as suitable construction for a shorts garment.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify Albano to form the outer portion with opposing hip seams and a lower hem as taught by Towner, because Towner teaches this outer portion structure including opposing hip seams and hem seams is known in the art as a suitable construction for shorts. 
While Albano discloses inner layer 110 as a boy short style underwear, [0019], [0020], the combined references fail to teach, the inner section is seamless, knitted.
Fisher, apparel with an outer portion and an inner section, Abstract, teaches, wherein the inner section is a seamless, knitted boy short style underwear (116 is disclosed in [0020] as seamless and [0022] as knit material).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to provide the inner section of Albano as being seamless, knitted as taught by Fisher, because Fisher teaches that a seamless, knit inner layer is known in the art as a suitable construction for a garment. Additionally, by making the inner layer seamless, knit, provides the user with a comfortable layer due to the lack of seams.

Regarding claim 35, the combined references teach, where the drawstring middle section is located in the gap, and where the two drawstring end sections extend from the gap through the eyelet holes, such that each of the two drawstring end sections extend through an outer side of the eyelet holes (Albano, “A waistband 135 is provided to help secure the garment 100 about the wearer's waist. The waistband may take any conventional form and may include, for example, a drawstring 140 or other mechanism for securement, such as one or more elastic bands, belt loops, button, snap, clasp and/or zipper”, [0018], therefore, 140 of Albano as modified as combined above as taught by Lomax has a middle section is located in the gap, and where the two drawstring end sections extend from the gap through 108, as taught by Lomax, see Lomax Figure 7D, [0026], [0033], [0041]). 
Regarding claim language “such that at least three inches of each of the two end sections extend through an outer side of the eyelet holes”, Lomax teaches that a length of the cord ends extends through the eyelet holes such that the ends may be manipulated by the wearer to be tied, untied, tightened, or loosened. An extent of at least three inches doesn’t appear to be critical in that the extent necessary will vary based upon the waist size of the wearer. Therefore, the limitation to at least three inches is considered as obvious to one of ordinary skill in the art, this extent arrived at through routine experimentation and wear of the garment by differently sized wearers, those having smaller and larger waist circumferences.

Regarding claim 36, the combined references teach, the outer portion with opposing hip seams and a lower hem (Albano, 105 has 21 and 22 and 31 and 32 as combined above as taught by Towner), the waistband section (Albano, 135, as modified as taught by Lomax above).
The combined references fail to teach, where the outer portion comprises four panels of material that extend from the waistband section to two hems, where the four panels of material have two hip seam intersections, where two of the four panels of material are sewn to each other at the two sides, and where two of the four panels of material are sewn to each other at a front and a back, and where each of the four panels of material terminate at a hem, where the outer portion comprises the front, the back, and the two sides.
Towner teaches, shorts where the outer portion comprises four panels of material that extend from a waistband section to two hems (15,16,17,18 extend from 7 to 31 and 32), where the four panels have two hip seam intersections (21 and 22), where two of the four panels of material are sewn to each other at the two sides (21 and 22) where two of the four panels of material are sewn to each other at a front and a back (23 and 24), and where each of the four panels of material terminate at a hem (31 and 32), where the outer portion comprises the front, the back, and the two sides (figures 2, 3 and 4).
Thus, this shorts structure is known in the art as evidenced by Towner and is considered as suitable construction for a shorts garment.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify Albano to form the outer portion with the four panels of material as taught by Towner, because Towner teaches this panel structure including hip seam intersections, side seams and hem seams is known in the art as a suitable construction for shorts. 

Regarding claim 37, the combined references teach, where each of the two pockets is approximately 7 inches long and approximately 4 inches wide (Albano, “the pocket 200 has a size and shape adapted to accommodate a smartphone and is from about 6 inches to about 12 inches long and from about 4 inches to about 8 inches wide.”, [0028], therefore, 200 is approximately 7 inches long and approximately 4 inches wide, [0023], [0024], figures 2 and 3A).

Claims 28 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Albano et al. (2017/0354192) in view of Lomax (2017/0325531) in view of Towner 6,145,132) in view of Fisher (2018/0228232) in view of Silver (2004/0040068).
Regarding claim 28, the combined references teach, where the outer portion further comprises each of the hems (105 of Albano has 31 and 32 as combined above as taught by Towner) and each of the hip seam intersections (21 and 22 as taught by Towner).
The combined references fail to teach, where the outer portion further comprises lines of reflective material, where one of the lines of reflective material is sewn on each of the hems and one of the lines of reflective material into each of the hip seam intersections on the outer portion.
Silver teaches, trousers with an outer portion comprising lines of reflective material positioned along the hip seams/out seams of the pants, “reflective material could be secured to the trousers, for example, in a vertical line along each outer seam”, [0027]).
Regarding claim language “the outer portion further comprises lines of reflective material, where one of the lines of reflective material is sewn on each of the hems and one of the lines of reflective material into each of the hip seam intersections on the outer portion.”, Silver’s pants include hems 36/37 that are “constructed of a reflective fabric”, [0021], and also discloses in [0027], “the reinforced cuffs, fillet portions and band portions are constructed of a reflective fabric, it should be understood that, alternatively, reflective material could be secured to the trousers, for example, in a vertical line along each outer seam”, therefore, Silver does not explicitly disclose the where one of the lines of reflective material is sewn on each of the hems and one of the lines of reflective material into each of the hip seam intersections on the outer portion.
However, one of ordinary skill could have recognized the benefits of providing reflective material at any portion of the pants’ outer portion and [0021] and [0027] of Silver, discloses the reflective material located on each of the hems or located into each of the hip seam intersections on the outer portion. The reflective material is disclosed as allowing for better visibility at night and one of ordinary skill would have recognized the benefits of modifying Albano to provide reflective material is sewn on each of the hems and into each of the hip seam intersections on the outer portion as claimed for the user’s safety.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to add to the hems and hip seams of the combined references lines of reflective material sewn into each of the hems and into each of the hip seam intersections as taught by Silver, since Silver teaches the reflective material improves visibility of the wearer at night which provides additional safety for the user.

Regarding claim 38, the combined references teach, each of the hems (31 and 32 as taught by Towner) and each of the hip seam intersections (21 and 22 as taught by Towner).
The combined references fail to teach, additionally comprising lines of reflective material, where one line of reflective material is sewn on each of the hems and one into each of the hip seam intersections.
Silver teaches, trousers with two lines of reflective material positioned along the hip seams/outseams of the pants, “reflective material could be secured to the trousers, for example, in a vertical line along each outer seam”, [0027]).
Regarding claim language “additionally comprising four lines of reflective material, where one line of reflective material is sewn on each of the hems and one into each of the hip seam intersections”, Silver’s pants include hems 36/37 that are “constructed of a reflective fabric”, [0021], and also discloses in [0027], “the reinforced cuffs, fillet portions and band portions are constructed of a reflective fabric, it should be understood that, alternatively, reflective material could be secured to the trousers, for example, in a vertical line along each outer seam”, therefore, Silver does not explicitly disclose the where one line of reflective material is sewn on each of the hems and one into each of the hip seam intersections.
However, one of ordinary skill could have recognized the benefits of providing reflective material at any portion of the pants’ exterior and [0021] and [0027] of Silver, discloses the reflective material located at each hem or located at each hip seam. The reflective material is disclosed as allowing for better visibility at night and one of ordinary skill would have recognized the benefits of modifying Albano to provide reflective material sewn on each of the hems and one into each of the hip seam intersections as claimed for the user’s safety.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to add to each of the hems and each of hip seam intersections of outer portion of the combined references reflective material as taught by Silver, since Silver teaches the reflective material improves visibility of the wearer at night which provides additional safety for the user.

Regarding claim 39, the combined references teach, where the outer portion is a short (Albano, 150 is a short, [0018], figures 1-2 and 4) and where the hem is a straight hem (31 and 32 of Towner are a straight hem, figures 2-4).

Regarding claim 40, the combined references teach, where the outer portion has an outer section length, and where the outer section length extends below the lower edge of the inner layer section, and is adapted to extend above a foot of a user (Albano, 105 has an outer section length with the length extending below the lower edge of 110, and is adapted to extend above a foot of a user, [0018], figures 1-2 and 4).


Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Albano et al. (20117/0354192)[Albano] in view of Lomax (2017/0325531) in view of Towner 6,145,132) in view of Fisher (2018/0228232) in view of Warren et al. (2006/0150302)[Warren]. 
Regarding claim 32, the combined references teach, the hem (31 and 32 of Towner, figures 2-4).
The combined references fail to teach, where the hem is a scalloped hem.
Warren teaches, pants ([0021], claim 10) with a scalloped hem (“fabric layer 12 and edge band 14 are shown having various decorative features incorporated therein.  For example, cut edge 26 is provided with a decorative pattern 30 such as, but not limited to, a scallop edge”, [0030], Figure 4, Examiner notes: this type of hem is known in the garment art as providing a desired aesthetic to a lower edge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hem of the combined references to form as a scalloped hem as taught by Warren, since Warren teaches a scalloped hem is known in the art as a common finishing configuration.

Claims 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Albano et al. (2017/0354192) in view of Towner (6,145,132) in view of Fisher (2018/0228232).
Regarding claim 41, Albano teaches, Apparel for securely carrying a device and/or other small items at the hips of a user while the apparel is worn on the user's waist and at least partially covering the user's lower torso and legs below the user's waist (100, [0009], [0010], [0018], [0022], figures 1, 2 and 4), the apparel comprising: a waistband portion configured to secure the apparel to the user's waist (135, [0018], figures 1 and 2), the waistband portion having a top and a bottom, and an inner face and an outer face between the top and the bottom (“A waistband 135 is provided to help secure the garment 100 about the wearer's waist. The waistband may take any conventional form and may include, for example, a drawstring 140 or other mechanism for securement, such as one or more elastic bands, belt loops, button, snap, clasp and/or zipper”, [0018], therefore, 135 has a top and a bottom, and an inner face and an outer face between the top and the bottom, figures 1 and 2); and a shorts portion extending from the waistband portion and sized and configured to at least partially cover the user's legs (105 and 110, [0018], [0019], [0020], figures 1, 2 and 4), the shorts portion comprising: an outer layer connected to and extending below the outer face of the waistband portion, the outer layer having a lower bottom that extends at least partially over the user's legs (105 extends below 135 having 120 and 103, [0018], figures 1, 2 and 4); an inner layer connected to and extending below the waistband portion proximate the inner face of the waistband portion, and being sized and configured to fit snugly on the user's lower torso, the inner layer having an inner surface that fits against the user's lower torso and an outer surface that faces the outer layer of the shorts portion (110, [0018], [0019], figures 1, 2 and 4); and one or more pockets sewn into the inner surface of the knitted and seamless inner layer (200 are sewn into the inner surface of 110, [0019], [0023], [0024], [0025], figures 2 and 3A-3B), each of the one or more pockets having a top opening that is sized and configured to receive the device and/or other small items, each of the one or more pockets being sewn to the inner surface of the inner layer below and spaced apart from the bottom of the waistband portion, each of the one or more pockets being sized and positioned on the inner surface of the inner layer to cooperate with the inner layer for carrying the device and/or other small items snugly at the hips of the user (each 200 have 205/210 that is sized and configured to receive the device and/or other small items, each 200 being sewn to the inner surface of 110 below and spaced apart from the bottom of 135, each 200 being sized and positioned on the inner surface of 110 to cooperate with 110 for carrying the device and/or other small items snugly at the hips of the user, 0019], [0023], [0024], [0025], figures 2 and 3A-3B).
While Albano discloses the outer portion 105, the combined references fail to teach, the outer layer having a lower hem, a knitted and seamless inner layer.
Towner teaches, shorts the outer layer having a lower hem (2 has 31 and 32). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to add to the outer layer of Albano to a lower hem as taught by Towner, because Towner teaches hem seams (lower hem) is known in the art as a suitable construction for the lower section of shorts. 
While Albano discloses inner layer 110, [0019], [0020], Albano fails to teach, a knitted and seamless inner layer.
Fisher, apparel with an outer layer and an inner layer, Abstract, teaches, 
a knitted and seamless inner layer (116 is disclosed in [0020] as seamless and [0022] as knit material).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to provide the inner layer of Albano as being knitted and seamless as taught by Fisher, because Fisher teaches that a seamless, knit inner layer is known in the art as a suitable construction for a garment. Additionally, by making the inner layer knitted and seamless, provides the user with a comfortable layer due to the lack of seams.

Regarding claim 43, the combined references teach, wherein the outer layer has an outer section length, and where the outer section length extends from the waistband portion to below a lower edge of the knitted and seamless inner layer (Albano, 105 has an outer section length, and where the outer section length extends from 135 to below a lower edge of 110 (knitted and seamless as taught by Fisher), [0018], figures 1-2 and 4).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Albano et al. (2017/0354192) ) in view of Towner 6,145,132) in view of Fisher (2018/0228232) in view of Silver (2004/0040068).
Regarding claim 42, the combined references teach, the outer layer (Albano, 205, [0018]).
The combined references fail to teach, further comprising reflective material sewn on one or more hems and into the seam intersections of the outer layer.
Silver teaches, trousers with lines of reflective material positioned on one or more hems and into the hip seams/out seams of the pants, hems 36/37 that are “constructed of a reflective fabric”, [0021], and also teaches in “the reinforced cuffs, fillet portions and band portions are constructed of a reflective fabric, it should be understood that, alternatively, reflective material could be secured to the trousers, for example, in a vertical line along each outer seam”, [0027].
Regarding claim language “further comprising reflective material sewn on one or more hems and into the seam intersections of the outer layer.”, Silver’s pants include hems 36/37 that are “constructed of a reflective fabric”, [0021], and also “the reinforced cuffs, fillet portions and band portions are constructed of a reflective fabric, it should be understood that, alternatively, reflective material could be secured to the trousers, for example, in a vertical line along each outer seam”, [0027], therefore, Silver does not explicitly disclose the where reflective material sewn on one or more hems and into the seam intersections of the outer layer.
However, one of ordinary skill could have recognized the benefits of providing reflective material at any portion of the pants’ exterior and [0021] and [0027] of Silver, discloses the reflective material located at each hem or located at each hip seam. The reflective material is disclosed as allowing for better visibility at night and one of ordinary skill would have recognized the benefits of modifying Albano to provide reflective material further comprising reflective material sewn on one or more hems and into the seam intersections of the outer layer as claimed for the user’s safety.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to add reflective material sewn on one or more hems and into the seam intersections of the outer layer of the combined references reflective material as taught by Silver, since Silver teaches the reflective material improves visibility of the wearer at night which provides additional safety for the user.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Albano et al. (2017/0354192) ) in view of Towner (6,145,132) in view of Fisher (2018/0228232) in view of Lomax (2017/0325531).
Regarding claim 44, the combined references teach, wherein the waistband portion further comprises a waistband and drawstring cord threaded within a channel of the elastic waistband, the non-elasticized drawstring cord having opposing ends extending from the channel through respective gaps on the inner face of the waistband portion (“A waistband 135 is provided to help secure the garment 100 about the wearer's waist. The waistband may take any conventional form and may include, for example, a drawstring 140 or other mechanism for securement, such as one or more elastic bands, belt loops, button, snap, clasp and/or zipper”, [0018], therefore, 135 comprises an elastic waistband and 140 threaded within a channel of 135, 140 having ends extending from the channel through a gap on the inner face of 135, annotated figure 1).
The combined references fail to teach, a non-elasticized drawstring cord, the non-elasticized drawstring cord having opposing ends extending from the channel through respective gaps on the inner face of the waistband portion.
Lomax teaches, a waistband portion further comprises a waistband and drawstring cord threaded within a channel (100 and 116 threaded within 106, Figure 7D, [0026]), the drawstring cord having opposing ends extending from the channel through respective gaps on the inner face of the waistband portion (116 has opposing ends 118 extending from the channel through respective gaps on the inner face of 100, Figure 7D, [0025], [0026], [0033], [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the waistband section of Albano with a drawstring cord with opposing ends extending through respective gaps as taught by Lomax, in order to provide an adjustable waistband section provides an adjustable waistband section allowing for fit to differently sized wearers, as taught by Lomax.
Regarding claim language “non-elasticized drawstring cord”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a non-elasticized drawstring cord, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07. Here, the drawstring cord functionally cooperates with the elasticized waistband faces to retain the waistband circumference in an adjusted, tightened or loosened state.


    PNG
    media_image1.png
    529
    515
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, filed June 17, 2020, with respect to the rejection(s) of claim(s) 21-40 under 35 USC 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732